

114 HR 5579 IH: Secure E-Waste Export and Recycling Act
U.S. House of Representatives
2016-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5579IN THE HOUSE OF REPRESENTATIVESJune 24, 2016Mr. Cook (for himself and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo control the export of electronic waste in order to ensure that such waste does not become the
			 source of counterfeit goods that may reenter military and civilian
			 electronics supply chains in the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Secure E-Waste Export and Recycling Act. 2.Export controls on electronic waste (a)DefinitionsIn this section:
				(1)Electronic waste
 (A)In generalThe term electronic waste means any of the following used items containing electronic components, or fragments thereof, including parts or subcomponents of such items:
 (i)Computers and related equipment. (ii)Data center equipment (including servers, network equipment, firewalls, battery backup systems, and power distribution units).
 (iii)Mobile computers (including notebooks, netbooks, tablets, and e-book readers). (iv)Televisions (including portable televisions and portable DVD players).
 (v)Video display devices (including monitors, digital picture frames, and portable video devices). (vi)Digital imaging devices (including printers, copiers, facsimile machines, image scanners, and multifunction machines).
 (vii)Consumer electronics— (I)including digital cameras, projectors, digital audio players, cellular phones and wireless Internet communication devices, audio equipment, video cassette recorders, DVD players, video game systems (including portable systems), video game controllers, signal converter boxes, and cable and satellite receivers; and
 (II)not including appliances that have electronic features. (viii)Portable global positioning system navigation devices.
 (ix)Other used electronic items that the Secretary determines to be necessary to carry out this section.
 (B)Exempt itemsThe term electronic waste does not include— (i)exempted electronic waste items; or
 (ii)electronic parts of a motor vehicle. (2)Exempted electronic waste items (A)In generalThe term exempted electronic waste items means the following:
 (i)Tested, working used electronics. (ii)Low-risk counterfeit electronics.
 (iii)Recalled electronics. (B)DefinitionsIn this paragraph:
 (i)Tested, working used electronicsThe term tested, working used electronics means any used electronic items that— (I)are determined, through testing methodologies established by the Secretary, to be fully functional for the purpose for which the items were designed, or, in the case of multifunction devices, fully functional for at least one of the primary purposes for which the items were designed;
 (II)are exported with the intent to reuse the products as functional products; and (III)are appropriately packaged for shipment to prevent the items from losing functionality due to damage during shipment.
 (ii)Low-risk counterfeit electronicsThe term low-risk counterfeit electronics means any electronic components or items that— (I)have been subjected to destruction processes that render the items unusable for their original purpose; and
 (II)are exported as a feedstock, with no additional mechanical or hand separation required, in a reclamation process to render the electronic components or items recycled consistent with the laws of the foreign country performing the reclamation process.
 (iii)The term recalled electronics means any electronic items that— (I)because of a defect in the design or manufacture of the items—
 (aa)are subject to a recall notice issued by the Consumer Product Safety Commission or other pertinent Federal authority and have been received by the manufacturer or its agent and repaired by the manufacturer or its agent to cure the defect; or
 (bb)have been recalled by the manufacturer as a condition of the validity of the warranty on the items and have been repaired by the manufacturer or its agent to cure the defect; and
 (II)are exported by the manufacturer of the items. (iv)The term feedstock means any raw material constituting the principal input for an industrial process.
 (3)Counterfeit goodThe term counterfeit good means any good on which, or in connection with which, a counterfeit mark is used. (4)Counterfeit military goodThe term counterfeit military good means a good that uses a counterfeit mark on or in connection with such good and that—
 (A)is falsely identified or labeled as meeting military specifications; or (B)is intended for use in a military or national security application.
 (5)Counterfeit markThe term counterfeit mark has the meaning given that term in section 2320 of title 18, United States Code. (6)Export administration regulationsThe term Export Administration Regulations means the regulations set forth in subchapter C of chapter VII of title 15, Code of Federal Regulations, or successor regulations.
 (7)Export; reexportThe terms export and reexport mean export and reexport within the meaning of the Export Administration Act of 1979 (50 U.S.C. App. 2401 et seq.), as in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
 (8)SecretaryThe term Secretary means the Secretary of Commerce. (9)UsedA product is used if it has been operated or employed.
 (b)ProhibitionExcept as provided in subsections (c) and (d), no person or entity may export or reexport electronic waste or exempted electronic waste items.
 (c)Export prohibition exemptionsA person or entity may export or reexport exempted electronic waste items, but only if the following requirements are met:
 (1)RegistrationThe person or entity is listed on a publicly available registry maintained by the Secretary. (2)Filing of export informationFor each export transaction, the person or entity files in the Automated Export System, in accordance with part 758 of the Export Administration Regulations, Electronic Export Information that contains at least the following information:
 (A)A description of the type and total quantity of exempted electronic waste items exported. (B)The name of each country that received the exempted electronic waste items for reuse or recycling.
					(C)
 (i)The name of the ultimate consignee to which the exempted electronic waste items were received for reclamation, recall, or reuse; and
 (ii)documentation and a declaration that such consignee has the necessary permits, resources, and competence to manage the exempted electronic waste items as reusable products or recyclable feedstock and prevent its release as a counterfeit good or counterfeit military good.
 (3)Compliance with existing export lawsThe export or reexport of exempted electronic waste items otherwise comply with applicable international agreements to which the United States is a party and with other trade laws of the United States.
 (4)Export declarations and requirementsThe exempted electronic waste items are accompanied by— (A)documentation of the registration of the exporter required under paragraph (1);
 (B)a declaration signed by an officer or designated representative of the exporter asserting that the exempted electronic waste items meet the applicable requirements for exempted electronic waste items under this section;
 (C)a description of the contents and condition of the exempted electronic waste items in the shipment; (D)for tested, working electronic equipment, a description of the testing methodologies and test results for each item;
 (E)the name of the ultimate consignee and declaration of the consignee’s applicable permits, resources, and competence to process or use the equipment as intended; and
 (F)with respect to low-risk counterfeit electronics only and when required by the importing country, the written consent of the competent authority of the receiving country to allow the products in such country.
 (d)Other exceptionsThe Secretary may provide for such exceptions to the requirements of this section for— (1)exports or reexports of 5 items or fewer per transaction of electronic components, or items containing electronic components, that are intended for personal use, and
 (2)exports or reexports of electronic components, or items containing electronic components, that are made to a person or entity under the ownership or control of the person or entity exporting or reexporting the components or items,
				subject to such recordkeeping requirements as the Secretary may impose, but only if the components
			 or items are exported or reexported (as the case may be) with the intent
			 that they be used for the purpose for which the components or items (as
			 the case may be) were used in the United States.(e)Effective date
 (1)In generalSubject to paragraph (2), this section shall take effect upon the expiration of the 1-year period beginning on the date of the enactment of this Act.
 (2)Modification of earThe Secretary shall, not later than the effective date under paragraph (1), ensure that the Export Administration Regulations are modified to carry out this section.
 (f)Penalties for violationsAny person who violates this section or the regulations issued under subsection (e)(2) shall be subject to the same penalties as those that apply to any person violating any other provision of the Export Administration Regulations.
			